Title: From John Adams to Elihu Marshall, 7 March 1820
From: Adams, John
To: Marshall, Elihu



Friend Marshall
Montezillo March 7th. 1820

I thank you for the honour you have done me, by your letter of the 16th. of last Month—and for the valuable present of the American Tutors Assistant—which I believe to be a valuable Book—At the moment I received these favours; I was deeply engaged in reading Cato Major—and I could scarce help thinking, that I was reading Tillotson Sherlocke, Buttler, or our Buckminster, or Everett—for there are few Christian Theologians who teach better Doctrines—or express more ravishing  feelings—I can read Cicero de Senectute—because I have read him, for almost 70 years and seeme to have him almost by heart—But he never appeared so delightful to me; as on this last reading—which may be partly owing to Cato’s Age so near my own—he was in his 84th. and I, in my 85th. year.—
I never delighted much in Contemplating Comma’s and Colon’s, or in spelling, or measureng syllables But now while reading Cato, if I attempt to look at these little objects; I find my imagination in spite of all my exertion, to command my attention, roaming in the milky-way among the nebulæ”—those mighty orbs and Stupendous orbits of Suns, planets Satellites and Comets—which compose this incomprehensible Universe—and if I do not sink into nothing, in my own estimation—I feel an irresistable impulse to fall on my knees, in Adoration of the Power that moves, the Wisdom, that directs, and the Benevolence that Sanctifies this wonderful whole.—
As to writing a Review of your Volume—it is out of the question—my Eyes are not able to read nor my hand to write it—But as I have four Grand Children gone to school this Morning where there are between one and two hundred scholars—I have given it to them to carry to their Master who is very Capable of Appreciating its value and that it may become known to all the school—
I am Sir your obliged Friend
John Adams